DETAILED ACTION
This action is in response to amendment filed on 2/1/2022. Claims 1 and 10 have been amended. Claim 18 is newly added claim. Claims 1-18 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20160167669 in view of Sridhar et al (US 10901432).
Regarding claim 1, Zhao et al disclose a camera system for localizing a host, the camera system comprising: 
an imaging device mounted to said host via a bracket and configured to obtain images of a road surface (Fig.1, #50); 
an image processor (Fig. 1, #100); and 
a communications module in networked connection with said image processor (Paragraph 38, lines 1-4); 
wherein the camera system is configured to identify micro-features in the road surface (Fig. 14), but does not explicitly disclose analyze comparisons between micro-features in reference images and sample images, and to localize the host in three-dimensional space using said comparisons. However, Sridhar et al disclose the limitation, at least see Claim 1. It would have been obvious to modify the 
Regarding claim 10, Zhao et al discloses a method of localizing a host traversing a road surface, wherein the host object is configured with a camera system mounted thereto, and wherein the camera system comprises a stereo camera oriented to view the road surface, an image processor, and a communications module, and wherein the method comprises the following steps: 
Step 1: Obtain at least one reference image of a road surface using said stereo camera (Fig.1, #50). 
Step 2: Determine the pose of each reference image using said image processor (paragraph 58, lines 1-5). 
Step 3: Compile a plurality of reference images of the road surface into a reference mosaic (Fig. 7 to 9) using said image processor (Fig. 3, #100). 
Step 4: Obtain at least one sample image of the road surface using said stereo camera (Fig. 1, #50). 
Step 5: Determine the pose of each sample image using said image processor (Fig. 3, #100). 
But does not explicitly disclose Step 6: Select a subset of the reference mosaic that corresponds to the pose of the sample image, Step 7: Perform a registration step, wherein micro-features in the sample image and the selected subset of the reference mosaic are identified and compared using said image processor, and Step 8: Determine the pose of the host by matching identical micro-features identified in both the selected subset of the reference mosaic and the sample image using said image processor. However, Sridhar et al disclose the limitation, at least see Claim 1. It would have been obvious to modify the teaching of Zhao et al to include Select a subset of the reference mosaic that corresponds to the pose of the sample image, Perform a registration step, wherein micro-features in the sample image and 
Regarding claim 2 and 12, Zhao et al discloses the claimed invention except wherein the micro-features exhibit lengths and widths less than 5 cm.  It would have been an obvious matter of design choice to have an exhibit lengths and widths less than 5 cm, since applicant has not disclosed that lengths and widths less than 5 cm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with road surface as shown in fig 14.
Regarding claim 3 and 13, Zhao et al discloses the limitations indicated above and further disclose wherein the micro-features are randomly distributed within the road surface (paragraph 56, lines 1-5). 
Regarding claim 4 and 14, Zhao et al discloses the limitations indicated above and further disclose wherein the micro-features are holes, pores or cracks in the road surface (paragraph 62, lines 1-7). 
Regarding claim 5 and 15, Zhao et al discloses the limitations indicated above and further disclose wherein the micro-features are granular materials embedded in the road surface (paragraph 62, lines 1-7). 
Regarding claim 6, Zhao et al discloses the limitations indicated above and further disclose wherein the host is an autonomous vehicle (Fig. 1, #70). 
Regarding claim 7, Zhao et al discloses the limitations indicated above and further disclose wherein the imaging device is a digital stereo camera (paragraph 29, lines 1-3). 
Regarding claim 8, Zhao et al discloses the limitations indicated above and further disclose wherein the imaging device is mounted to the underside of the host (Fig. 1, #50). 

Regarding claim 11, Zhao et al discloses the limitations indicated above and further disclose wherein matching identical micro-features in accordance with Step 8 is performed by the image processor using an iterative method of random sample consensus (paragraph 56, lines 1-5). 
Regarding claim 16, Zhao et al discloses the limitations indicated above and further disclose wherein the method comprises an additional step of cleaning the road surface prior to Step 1 (paragraph 88, lines 1-6). 
Regarding claim 17, Zhao et al discloses the limitations indicated above and further disclose wherein the method comprises an additional step of transmitting the pose of the host to a data repository or server using said communications module after Step 7 (paragraph 38, lines 1-10).
Regarding claim 18, Zhao et al discloses a camera system for localizing a host vehicle, the camera system comprising: 
an imaging device mounted to said host vehicle, wherein the imaging device is faces downward to obtain sample images of a road surface (Fig.1, #50); 
an image processor (Fig. 1, #100); 
database of reference images of the road surface, wherein each reference image is associated with a known location (Fig. 2, #110): andReply to Office Action of March 17. 2021
a communications module (Fig. 2, #102) in networked connection with said image processor (Fig. 2, #100) and database (Fig. 2, #110); 
wherein the camera system is configured to identify micro-features in the road surface (Fig. 14) but does not explicitly disclose match the micro-features identified in the sample images with micro-features in the reference images of the road surface, and localize the host vehicle in space based on the known location associated with one or more reference images that match the sample images. However, . 

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663